DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/27/22 has been entered.  Claim 1 and claim 24 are amended.  Claims 5, 16- 21 and 26 are cancelled. Claims 1- 4, 6- 15 and 22- 25 are being addressed by this Action.
Reasons for Allowance
Claims 1- 4, 6- 15 and 22- 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 24, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the distal element is configured to rotate about the guidewire.
The closest cited prior art reference, Kusleika discloses that after the distal element 300 has been used to filter objects entrained in the fluid (e.g. emboli in blood), the cover 340 may be deployed and the trap 320 may be drawn proximally toward the cover by moving the guidewire 310 proximally with respect to the control hypotube 344 (P. [0027]), the trap 320 being affixed to guidewire 310 (P. [0028]).  However, there is no teaching or suggestion, alone or in combination, to modify the distal element 300 (including both the cover 340 and trap 320) to be configured to rotate about the guidewire 310.
Cited prior art reference, Groothuis discloses a distal element (130, 140) configured to rotate about an elongate body 110 (P. [0048] - - actuator 170 may be used to produce relative movement between the filters 130, 140 and the elongate member 110 and/or between filters 130, 140. Actuator 170 can take on a variety of forms).  Since elongate body 110 has a guidewire lumen 118, Groothuis does not teach or suggest, alone or in combination, the distal element being directly coupled to the distal portion of the guidewire via a connection assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771